 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TUANJA EDWARD ANDERSON,                          No. 2: 18-cv-1216 JAM KJN P
12                       Plaintiff,
13           v.                                        ORDER
14    C. ROSE, et al.,
15                       Defendants.
16

17          Pending before the court is defendant’s motion for an extension of time to respond to

18   plaintiff’s first and second set of requests for production of documents. Good cause appearing, IT

19   IS HEREBY ORDERED that:

20          1. Defendant’s motion for an extension of time (ECF No. 28) is granted;

21          2. Defendant shall serve her response to plaintiff’s first and second set of requests for

22   production of documents on or before June 10, 2019.

23   Dated: May 22, 2019

24

25

26
     An1216.eot
27

28
                                                       1
